DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 05/11/2021.
Claims 17, 21, 23-25, 28, 36 and 40 have been amended.
Claims1,4,7,9,12,14-17,21,23-26,28-29,31-33 and 35-44 and 46-48 are currently pending and have been examined.

Allowable Subject Matter

Claims 1, 4, 7, 9, 12, 14-17, 21, 23-26, 28-29, 31-33 and 35-48 are allowed.  













Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

The Examiner has carefully reviewed the Applicants arguments and assertions filed on 02/27/2020.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant. With regard to the rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes digital content publishing services.  Any rejections under 35 USC § 101 are hereby withdrawn Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d). In the instant case, the additional elements are at least:
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 02/01/2021.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wolfe, Hannah.  Make Your Theme Multi-User Ready.  (06 AUGUST 2014).  Retrieved online 10/26/2020. https://ghost.org/changelog/themes-multi-user-ready/

Cooper Pickett. A Beginner's Guide to Ghost. (October 31, 2013).  Retrieved online 05/17/2021.  
https://www.searchenginewatch.com/2013/10/31/a-beginners-guide-to-ghost/

Julie Giles. How to Build an Audience for Your Web Series: Market, Motivate and Mobilize Publication. (May 2011). Retrieved online 05/17/2021. 
https://ipf.ca/wp-content/uploads/IPF-How-To-Build-an-Audience-for-Your-Web-Series-1.pdf

LEVIN YAKOV JACK.  SHARING OF DIGITAL MEDIA ON A NETWORK. (WO 2007/133969 A3) 

POSNICK JEFFREY ALAN et al.  EMBEDDABLE MEDIA UPLOAD OBJECT. (WO 2014/004583 A1) 











BILLE, LINUS. (WO 2009/157845 A1).   BILLE, LINUS generally discloses a method/system that by and large reads on and is related to the instant invention.  “A Validated Content Platform (VCP) is provided, which is makes it possible for anyone using the Internet to validate VCP hosted content for validity and authorized use.  The system also features a Client Software for Subscribers with a VCP System Server Account to fetch validated content from the Account and publish it to any HTML compatible third party software or site with a single click.  Content Providers can use the VCP solution to add validation functionality to their content, equip customers with an easy-to-use publishing solution and be confident about that content provided via the VCP is always validated when fetched from the VCP System Server and can always be checked for validity and authorized use by anyone accessing the content.  The possibility of verifying authorized use and validity of digital content is a key factor in keeping the content's value.  A validation functionality can makes it possible to determine whether a specific content is authentic and rightfully used or not.”















James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        

james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)